      Case 3:20-cv-00518-W-KSC Document 17 Filed 09/11/20 PageID.82 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID WIZMAN,                                      Case No.: 20-CV-518 W (KSC)
12                                     Plaintiff,
                                                        ORDER CLOSING DISTRICT
13   v.                                                 COURT CASE FILE
14   EQUIFAX INFORMATION SERVICES,
     LLC, et al.
15
                                    Defendants.
16
17
18         The parties have filed a Stipulation of Dismissal of Entire Action With Prejudice
19   under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) [Doc. 16]. The Stipulation
20   DISMISSES this matter WITH PREJUDICE. Accordingly, the Clerk shall close the
21   District Court case file.
22         IT IS SO ORDERED.
23   Dated: September 11, 2020
24
25
26
27
28

                                                    1
                                                                               20-CV-518 W (KSC)
